Citation Nr: 1019013	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for prostate cancer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1996 to 
April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Department of 
Veterans Affairs (VA) regional office (RO) in St. Louis, 
Missouri


FINDING OF FACT

The preponderance of the competent and credible evidence of 
record shows that the Veteran's prostate cancer causes him to 
awaken to void at least five times per night at all times 
during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a 40 percent rating for prostate cancer have 
been met at all times during the pendency of the appeal.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.27, 4.115a, 4.115b, Diagnostic Code 7527 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in January 
2007, prior to the March 2007 rating decision, along with the 
notice provided in March 2008 and July 2008, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  To the extent, if any, that the 
Veteran was not provided complete notice of the type of 
evidence necessary to establish the disability rating for the 
disability on appeal prior to the initial adjudication of the 
claim, the Board finds that providing the claimant with this 
notice in July 2008 followed by re-adjudicating the claim in 
the May 2009 supplemental statement of the case "cures" any 
timing problem associated with inadequate notice prior to an 
initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  Moreover, even if the Veteran was not 
provided adequate notice, the Board finds that this problem 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the above letters, the rating decision, 
the statement of the case, and the supplemental statements of 
the case.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the claimant was afforded VA examinations in 
connection with his appeal, dated in January 2007 and March 
2008, which the Board finds are adequate because the 
examiners, after a review of the record on appeal and an 
examination of the claimant, provided opinions as to the 
severity of his disability that allows the Board to rate that 
disability under all applicable rating criteria.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet 
App 303 (2007).  

Next, the Board notes that despite the claimant indicating 
that he receives treatment from a private doctor for his 
cancer, the record does not contain any treatment records in 
connection his treatment for his prostate cancer from VA or 
from a private physician.  Nonetheless, the Board finds that 
adjudication of this appeal may go forward without his 
treatment records because the Veteran failed to provide the 
RO with an authorization to request these records despite 
being asked to do so by VA on several occasion.  See VA 
letters to the Veteran dated in January 2007 and March 2008; 
Also see Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), See 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding 
that "the duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the purtative evidence."); 
Hyson v. Brown, 5 Vet. App. 262 (1993) (holding that while 
the VA does have a duty to assist the veteran in the 
development of a claim, that duty is not limitless.).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran and his representative contend that the 
claimant's prostate cancer residuals warrant the assignment 
of an increased rating.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2009).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2009), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In a March 2007 rating decision, the RO granted the Veteran a 
20 percent rating for his prostate cancer under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.

Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, and post operative residuals are 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b.

In this regard, continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day warrants a 
20 percent rating; the need to wear absorbent materials which 
must be changed two to four times per day warrants a 40 
percent rating; and the use of an appliance or wearing of 
absorbent materials which must be changed more than four 
times per day warrants a 60 percent rating.  38 C.F.R. 
§ 4.115a.

Urinary frequency with a daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants a 10 percent rating; with a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night warrants a 20 percent rating; and with 
daytime voiding interval less than one hour or awakening to 
void five or more times per night warrants a 40 percent 
rating.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a non-compensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating.  Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  Urinary tract infection where the evidence shows 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrants a 
30 percent rating.  Id.

As to an increased rating due to urinary frequency, the Board 
notes that the January 2007 VA examiner, after a review of 
the record on appeal and an examination of the claimant, 
opined as follows:  

The [Veteran] complains of polyuria for 
the last three years.  For the last three 
years he has to go every one to two hours 
and even during the night.  He has to 
wake up five times during the night 
. . .
The [Veteran] has a frequency about one 
to two hour intervals during the day and 
about five times during the night.  
[Emphasis added]

Thereafter, the March 2008 VA examiner, after a review of the 
record on appeal and an examination of the claimant, opined 
that "[the Veteran] . . . does experience frequency of 
approximately eight times during waking hours and three to 
four times at night."  [Emphasis added]

Initially, the Board finds that the Veteran is credible to 
report on what he sees and feels, such as the number of times 
he must awaken during the night to urinate.  See Davidson, 
supra; Jandreau, supra; Buchanan, supra; Charles, supra.  
Moreover, the Board finds that the opinion provided by the 
January 2007 VA examiner that the Veteran has to wake up five 
times during the night to void is equally persuasive as the 
opinion by the March 2008 VA examiner that the claimant has 
to wake up three to four times at night to void.  

Therefore, the Board finds that the evidence, both positive 
and negative, as to whether the Veteran's prostate cancer 
causes him to awaken to void at least five times per night is 
at least in equipoise.  Under such circumstances, and 
granting the Veteran the benefit of any doubt in this matter, 
the Board concludes that it does.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  Therefore, the criteria for 
an increased, 40 percent, rating for prostate cancer are met.  
38 C.F.R. §§ 4.115a, 1115b.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Hart, supra.

However, the Board finds that a rating in excess of 40 
percent for the Veteran's prostate cancer may not be granted 
based on urinary frequency, obstructive voiding 
symptomatology, or urinary tract infections because the 40 
percent rating already assigned his disability equals or 
exceeds the maximum rating possible under these rating 
criteria.  See 38 C.F.R. § 4.115a.  This is true throughout 
the period of time during which his claim has been pending 
and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

Similarly, the Board finds that the Veteran is not entitled 
to an increased rating when rating his disability as 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence because the 
record does not show that the claimant must use an appliance 
or wear absorbent materials which must be changed more than 
four times per day.  In fact, at the September 2004, January 
2007, and March 2008 VA examinations the examiners 
specifically opined that the Veteran did not have a problem 
with urinary incontinence.  Furthermore, the March 2008 VA 
examiner also specifically opined that the Veteran did not 
have to use pads.  These opinions are not contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 
Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions).  See 38 C.F.R. §§ 4.115a.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Hart, supra.

The Board will next considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  In this regard, although the Veteran 
and his representative claim that the rating schedule does 
not adequately compensate the claimant for the problems 
caused by his prostate cancer, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his prostate cancer, acting alone, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  In fact, the March 2008 
VA examiner specifically opined that it did not interfere 
with employment since he was free to use the bathroom 
whenever he needed to use it.

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his 
doctors.  In this regard, the Veteran is credible to report 
on what he sees and feels and others are credible to report 
on what they can see.  See Davidson, supra; Jandreau, supra; 
Buchanan, supra; Charles, supra.  For example, the Veteran is 
competent to report that he has problems with having to 
change appliances or wear absorbent materials which must be 
changed more than four times.  However, neither the Veteran 
nor his representative has ever claimed that the appellant 
had such a problem.  Id; also see Espiritu, supra.  
Furthermore, the Board finds more competent and credible the 
medical opinions provided by the experts at the Veteran's VA 
examinations than his and his representative's lay 
assertions.  Id; also see Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

In adjudicating the current appeal for an increased rating 
the Board has also not overlooked the Court's recent holding 
in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that 
claims for higher evaluations also include a claim for a 
total rating based on individual unemployability (TDIU) when 
the appellant claims he is unable to work due to a service 
connected disability).  However, the Board finds that Rice is 
not applicable to the current appeal because the Veteran has 
never claimed that his prostate cancer prevents him from 
obtaining and/or maintaining employment.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, to the extent that the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 40 percent for his prostate cancer, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A 40 percent rating for prostate cancer is granted at all 
times during the pendency of the appeal.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


